334 U.S. 839
68 S.Ct. 1492
92 L.Ed. 1764
FEDERAL TRADE COMMISSION, petitioner,v.The CEMENT INSTITUTE et al.
No. 23.
FEDERAL TRADE COMMISSION, petitioner,

1
v.

AETNA PORTLAND CEMENT COMPANY et al.

2
No. 24.

FEDERAL TRADE COMMISSION, petitioner,

3
v.


4
CALAVARAS CEMENT COMPANY et al.


5
No. 26.

FEDERAL TRADE COMMISSION, petitioner,

6
v.


7
HURON PORTLAND CEMENT COMPANY.


8
No. 27.

FEDERAL TRADE COMMISSION, petitioner,

9
v.


10
Blaine S. SMITH, et al.


11
No. 34.

FEDERAL TRADE COMMISSION, petitioner,

12
v.

MARQUETTE CEMENT MANUFACTURING COMPANY.

13
No. 25.

FEDERAL TRADE COMMISSION, petitioner,

14
v.


15
SUPERIOR PORTLAND CEMENT, Inc.


16
No. 28.

FEDERAL TRADE COMMISSION, petitioner,

17
v.

NORTHWESTERN PORTLAND CEMENT COMPANY.

18
No. 29.

FEDERAL TRADE COMMISSION, petitioner,

19
v.


20
RIVERSIDE CEMENT COMPANY.


21
No. 30.

FEDERAL TRADE COMMISSION, petitioner,

22
v.


23
UNIVERSAL ATLAS CEMENT COMPANY.


24
No. 31.

FEDERAL TRADE COMMISSION, petitioner,

25
v.

CALIFORNIA PORTLAND CEMENT COMPANY.

26
No. 32.

Supreme Court of the United States
June 7, 1948

27
Messrs. P.B. Perlman, Sol. Gen., and G. T. Washington, Acting Sol. Gen., both of Washington, D. C., J. F. Sonnett, Asst. Atty. Gen., C. H. Weston, R.G. Seaks, P. Elman, Sp. Asst. Atty. Gen., W. T. Kelley, Gen. Counsel, and Walter B. Wooden, Associate Gen. Counsel, both of Washington, D. C., for Federal Trade Commission.


28
Messrs. W. J. Donovan and G. S. Leisure, both of New York City (Messrs. Donovan, Leisure, Newton, Lumbard & Irvine, and J. R. Withrow, Jr., H. H. Bond, and B. P. McAllister, all of New York City, and I. C. Werle, of Jamaica, N. Y., of counsel), for The Cement Institute and others.


29
Mr. H. W. Clark, of San Francisco, Cal. (Messrs. Morrison, Hohfeld, Foerster, Shuman & Clark, of San Francisco, Cal., of counsel), for Santa Cruz Portland Cement Co.


30
Mr. Marshall P. Madison, of San Francisco, Cal. (Messrs. Pillsbury, Madison & Sutro, of San Francisco, Cal., of counsel), for Pacific Portland Cement Co.


31
Mr. Edward D. Lyman, of L.A., Cal. (Messrs. Overton, Lyman, Plumb, Prince & Vermille, of Los Angeles, Cal., of counsel), for Southwestern Portland Cement Co.


32
Mr. Chaffee E. Hall, of San Francisco, Cal. (Messrs. Earl & Hall & Gerdes, of San Francisco, Cal., of counsel), for Yosemite Portland Cement Co.


33
Mr. A. W. Witherspoo,  of Spokane, Wash. (Messrs. Witherspoon & Witherspoon, of Spokane, Wash., of counsel), for Spokane Portland Cement Co.


34
Mr. Walter C. Fox, Jr., of San Francisco, Cal. (Messrs. Chickering & Gregory, of San Francisco, Cal., of counsel), for Calaveras Cement Co.


35
Messrs. C. Wright, Jr. and L. A. Masselink, both of Detroit, Mich. (Messrs. Beaumont, Smith & Harris, of Detroit, Mich., of counsel), for Huron Portland Cement Co.


36
Messrs. N. L. Miller, of New York, R. M. Blough, of Pittsburgh, J. H. Hershberger,  of Chicago, for Universal Atlas Cement Co.


37
Messrs. Cahill, Gordon, Zachry & Reindel, of New York City (Messrs. Ray H. Luebbe, Neil C. Head and Robert M. Bozeman, all of New York City, of counsel), for General Electric Co., amicus curiae.


38
The petitions for rehearing in these cases are denied.


39
Mr. Justice DOUGLAS and Mr. Justice JACKSON took no part in the consideration or decision of these applications.